Federal Rules of Appellate Procedure Form 1. Notice of Appeal to a Court of Appeals
From a Judgment or Order of a District Court.

United States District Court for the District of
tc ae tern Mew York

File Number [ip 7Cv -~ 2E4¢

M\ eran leg fe ari yl Z )
Plaintiff, )
y ) Notice of Appeal

fin Soau Coun and A6SSau
Covnty Divan en Harmen fights )

Defendant. )

‘ es - “at Oho cae “) to.
Notice is hereby given that /V\crsehit edtign * C* Phe wi _. ; (plaintiffs)
(defendants) in the above-named case*, hereby appeal to the United States Court of Appeals for
the Geeind Circuit (from the final judgment) (from an order (describing it)) entered in this

action on the_25*» _day of _Segken be, 2014.
ae yy ty vt 4
Joi Adin C. bey SY. Lp

 

 

Attomey for Pleintt$

Address: Sickie Sichy Schl. 247"

TAS Brsdhotton Ub Sade FO Matede wy HTT
; f

[Note to inmate filers: If you are an inmate confined in an institution and you seek the timing
benefit of Fed. R. App. P. 4(c)(1), complete Form 7 (Declaration of Inmate Filing) and file that
declaration along with this Notice of Appeal. |

 

*See Rule 3(c) for permissible ways of identifying appellants
